Exhibit 12 SOUTH JERSEY GAS COMPANY Calculation of Ratio of Earnings to Fixed Charges (IN THOUSANDS) Fiscal Year Ended December 31, 2008 2007 2006 2005 2004 Net Income $ 39,431 $ 38,025 $ 35,779 $ 34,547 $ 31,462 Income Taxes, Net 26,508 26,652 24,811 25,185 22,969 Fixed Charges* 19,089 20,928 22,274 19,317 18,639 Capitalized Interest (152 ) (151 ) (175 ) (1,161 ) (733 ) Total Available for Coverage $ 84,876 $ 85,454 $ 82,689 $ 77,888 $ 72,337 Total Available 4.4 x 4.1 x 3.7 x 4.0 x 3.9 x Fixed Charges * Fixed charges consist of interest charges and preferred dividend requirement amounting to $45,000 in 2005 and $135,000 in 2004(rentals are not material).
